DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/15/2019, 2/22/2021 and 7/6/2022 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 11/15/2019.  These drawings are acceptable.

Election/Restrictions
4.	Applicant’s election without traverse of Group II, Species I (claims 57, 88-89 and 93-96) in the reply filed on 9/30/2022 is acknowledged. Therefore, claims 57, 88-89 and 93-96 are examined on the merits.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 57 and 94-96 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Han et al (US 20190040550 A1)
Regarding claim 57, Han discloses a process for manufacturing a graphenic fiber comprising providing a fluid stock (source solution, 10), having a graphenic component (graphene oxide) and a liquid medium (organic solvent) [paragraph 0032-0037, 0077-0090].
Regarding claim 94, Han teaches washing (cleaning) the plurality of fibers with a solvent [paragraph 0030, 0094-0096]. 
Regarding claim 95, Han teaches thermally treating the plurality of fibers [paragraph 0032, 0107, 0133].
Regarding claim 96, Han teaches reducing the graphenic component of the plurality of fibers [paragraph 0023-0025, 0128-0130, 0133-0134].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20190040550 A1) as applied in claim 57 and further in view of Potter et al (US 20170015064 A1).
Regarding claim 88, Han teaches that  graphene fiber may include an aggregate (14) of a plurality of graphene fibers [paragraph 0146] but remains silent about length and width dimensions. However, it is known in the art that the length of graphene fiber can be greater than the width as taught by Potter [paragraph 0039]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

12.	Claim(s) 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20190040550 A1) as applied in claim 57 and further in view of Zeng et al (US 20190048161 A1).
Regarding claim 89, Han remains silent about a polymer in the fluid stock; however, it is known to utilize polymer in the fluid stock in order to obtain a uniform viscosity mixture for spinning as taught by Zeng [paragraph 0027, 0029, 0031, 0050]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

13.	Claim(s) 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 20190040550 A1) as applied in claim 57 and further in view of Formhals (US 2160962 A ) and Arai et al (US 4124972 A).
Regarding claim 93, Han remains silent about fibers being formed as yarn. However, it is known in the art that plurality of  fibers are collected on a collector prior to bundling the plurality of fibers into a yarn as taught by Formhals [page 3, line 26-48] and Arai [column 3, line 28-68]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723